        Case 7:21-cv-00069-HL-TQL Document 6 Filed 08/16/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                  VALDOSTA DIVISION

ANTONIO MCGEE,                                    *

                     Plaintiff,                   *
v.                                                    Case No. 7:21-CV-69(HL)
                                                  *
Sheriff ASHLEY PAULK, et al.,
                                                  *
                  Defendants.
___________________________________               *


                                        JUDGMENT

       Pursuant to this Court’s Order dated August 16, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case. Plaintiff shall recover nothing of Defendant.

       This 16th day of August, 2021.

                                            David W. Bunt, Clerk


                                            s/ S. B. DeCesare, Deputy Clerk
